DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
The Examiner further acknowledges the following:
Examiner acknowledges the following:
Claim 20 is withdrawn. 
Claims 1-5 and 8-19 and 21-23 are under current examination.   
Applicants' arguments filed 05/06/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b) indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 

Claims 1-5 and 8-19 and 21-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites at lines 3-4 “comprising an extended release polymers (plural), however at lines 6-7 recites wherein the extended release polymer (singular) is hydroxypropylmethylcellulose. Thus, it is unclear if the recitation of the extended release polymer refers to one or more than one polymer given the claim recites “polymers” and recitation of “the extended release polymer” lacks antecedent basis. Here, it is suggested that Applicants amend line 4 to recite “an extended release polymer” (singular) to overcome this rejection. 
Claim 9 recites that the one or more extended release polymers of claim 1 are present in an amount of 10-20% by weight of the tablet. However, claim 9 lacks antecedent bases to claim 1 as claim 1 does not recite “one or more extended release polymers”. It is unclear if claim 1 can even require one polymer given line 4 recites comprising an extended release polymers (plural). Claim 1 does not recite “one or more”. Here it is suggested that claim 9 be amended to recite where the extended release polymer is present in an amount of 10-20% by weight of the tablet. 
Claim 22 recites “one or more extended release polymer matrix” in line 4, yet lines 5-6 the claim recites “the extended release polymer is HPMC” and that “the active substances is distributed throughout the matrix” There is insufficient antecedent basis for the recitation of one or more extended release polymer matrix as it is unclear if the reference to the extended release polymer refers back to the one, more than one or 
Claim 23 recites “one or more extended release polymer matrix” in lines  3-4, yet lines 5-6 the claim recites “the extended release polymer is HPMC”. The claim also recites “the active substance is distributed throughout the matrix” There is insufficient antecedent basis for this limitation as it is unclear if the reference to the extended release polymer refers back to the one, more than one or mixtures of polymer present at line 4. It is also unclear if the recitation of “the matrix” refers to the one or more than one extended release polymer matrix. Furthermore, claim 23 depends on claim 1, however claim 1 does not recite “one or more extended release polymer matrix”. Thus it is unclear if the matrix can contain one or more than one polymers present. 

Claim Rejections - 35 USC § 112 (d) failure to further limit
Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites in that the average length and width of the tablet is in the range of 3.5 to 4.5 mm, however claim 1 already recites that this average length and width is 3.5 to 4.5. Thus, claim 2 having the selection of the average length and width of 3.5 to 4.5mm does not further 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (WO 2010/079222-see IDS) in view of Eisenreich et al. (United States Patent Publication 2008/0031945), Dey (Multiparticulate Drug Delivery Systems for Controlled Release), Lukashev United States Patent Publication 2012/0165404), and Aleksovski et al. (Mini Tablets: A Contemporary System for Oral Drug Delivery in Targeted Patient Groups) as evidenced by Noble (Biomaterials Tutorial: Drug Delivery Systems), as evidenced by Thakral et al. (Eudragit: a technology evaluation). 
 Claim 1 is to a pharmaceutical composition in the form of a tablet comprising: (i) dimethyl fumarate as an active substance, wherein the active substance is present in the amount of 30-90% by weight of the tablet, and (ii) one or more extended release polymer matrix present in the amount of 1-70% by weight of the tablet, wherein the active substance is distributed throughout the extended release polymer matrix and wherein the average of the length and width of the tablet is in the range of 2.5 to 6.5mm. The elected species are to HPMC and the enteric coating having methacrylic acid and methyl methacrylate. The tablet further comprises a filler in the amount of 10-40% by 
Nilsson et al. teach pharmaceutical formulations comprising fumaric acid esters in an erosion matrix tablet that acts to control the release of the active agent, see abstract and pages 4-5. Examples of fumaric acid esters taught by Nilsson include dimethyl fumarate, see page 2 at lines 9-10. The matrix tablet can comprise 10-80% by weight of the active agent with 1-50% of the controlled release polymers (rate-controlling), see page 4, lines 1-10. Examples of the rate controlling polymers include hydroxypropylmethyl cellulose (HPMPC), see page 23 at line 12 and page 24. The pharmaceutical composition can further comprise pharmaceutically acceptable excipients including lubricants and glidants, see page 37 at lines 1-4. As evidenced by Noble, monolithic devices such as tablets have drug dispersed or dissolved within a polymeric matrix, thus the tablets of Nilsson have polymeric matrices with drug distributed throughout. In one embodiment of Nilsson, the composition is enterically coated with commercially available coating materials including Eudragit® L type polymers at ranges including 1-5%, see page 38, lines 29-34. As evinced by Thakral, Eudragit® L is a 1:1 methacrylate methacrylic acid copolymer and is used as an enteric coating, see section 3.1. Examples of commercially available enteric coated tablets are Fumaderm discussed in Nilsson which have methacrylic acid-methylmethacrylate copolymer in 1:1 ratios. The enteric coatings of Nilsson include triethyl citrate which as evidenced by Thakral is used as a common plasticizer, see Examples of Nilsson and background and section 8 of Thakral. With regards to the amount of the active and HPMC polymer matrix, and enteric coating, MPEP 2144.05 teaches “In the case where In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Nilsson et al. teaches that the composition can contain conventional pharmaceutical acceptable excipients including lubricants and glidants wherein the lubricants can be added at an amount from 0.15-0.7% by weight. 
Nilsson et al. does not teach the size of the tablets such that the average of the length and the width is from 3.5-6.5mm with the thickness being from 1-2mm or 1-3 mm per instant claims 1-5 and that such tablets can be placed within capsules. 
However, Eisenreich et al. teach controlled release tablet formulations, see paragraph [0011]. According to Eisenreich, the tablet is made to have a defined length width and height (thickness) that an ordinary skilled artisan can readily establish, see paragraph [0013]. According to Eisenreich, the human pyloric diameter ranges from 12 +/- 7mm, see paragraph [0022]. The tablet length and width sizing can be adjusted depending on the human such as an adult or child or for animal consumption, see paragraphs [0023-0034]. 
Dey et al. tech multiparticulate formulations such as minitablets within capsules are taught to show better pharmacokinetic behavior than monolithic formulations given mini tablets when placed into capsules can provide a controlled release and can incorporate tablets of different sizes to achieve high drug loading with typical sizes being from 1.5-4mm in diameter, see introduction, conclusion and programmable oral drug absorption system sections. 
Lukashev further provides capsules having dimethyl fumarate which contain 
It would have been prima facie obvious to provide a capsule having one or more tablet within a capsule. 
A person of ordinary skill in the art would have been motivated to do so in order to fine tune release rates for targeted delivery and content uniformity and to achieve more accurate dosing. 
Additionally, it would have been prima facie obvious to adjust the size of the tablet preferably having a diameter from about 1.5-4mm but also to adjust the average length, width and thickness of the capsule in view of Eisenreich and Lukashev to achieve a capsule shape and size that fits through the pylori of the patient and is easy to swallow. Smaller tablets in view of Dey achieve better bioavailability and adjusting the size of a tablet such that the patient can easily consume the tablet is well within the purview of an ordinary skilled artisan. Additionally, as demonstrated by Aleksovski et al., decreasing tablet sizes from 4mm to 2mm tends to provide a faster drug release due to increased surface to volume ratio and decreased diffusion pathway, see Mini Tablets as extended release systems. Thus, an ordinary skilled artisan would have adjusted the tablet size based on the desired release properties as larger ones in view of Aleksovski will take longer to release. There would have been a reasonable expectation of success given, Dey, Nilsson, and Eisenreich teach pharmaceutical tablet dosage forms and Lukashev teaches dimethyl fumarate minitablets having sizes from 1-5mm are placed within capsules and can be administered in a controlled or sustained release form by use of a rate-controlling polymer. 

However, according to Eisenreich, conventional tableting excipients such as a glidant can be used to improve powder flow of tableting and to reduce caking and includes talc, see paragraph [0054]. These glidants can be added in an amount up to 2% by weight (0-2% by weight). Lubricants such as calcium stearate can also be used to enhance the release of a tablet from the apparatus on which it is formed and prevents adherence to the tableting machines, see paragraph [0055]. Such lubricants can be added to tablet formulations from 0.1-5% by weight, see paragraph [0055]. Filler can be added in an amount from 5-75% by weight, see paragraphs [0051] and [0053] and claim 8.
	It would have been prima facie obvious to substitute the glidant and lubricant of Nilsson for art recognized glidants and lubricants such as talc and calcium stearate as taught by Eisenreich given the simple substitution of one known element (i.e. glidant or lubricant) for another would have yielded predictable results to an ordinary skilled artisan in the pharmaceutical arts. 
	It would have additionally been obvious to provide glidants in amounts suggested for use with tablet formulations including from up to 2% by weight, filler from 5-75% by weight and lubricant from 0.1-5% by weight in order to promote the manufacture, compressibility, appearance and taste of the tablets, help improve powder flow properties and enhance release of a tablet by prevention of adherence. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Thus, the combination of references as discussed above renders the instant invention prima facie obvious.

Response to Remarks
Applicants argue that the claimed pharmaceutical compositions have demonstrated superior extended release profiles in vivo than smaller tablets. Applicants argue that the mini-tablets as shown in the working examples have superior extended release profile as compared to smaller sized micro tablets. 
Examiner acknowledges that the mini-tablets at Table 1 with 4mm sizes have a more extended release profile compared to tablets of 2mm sizes, however respectfully submits that the amended claim 1 does not commensurate in scope with the data presented in Table 1. Claim 1 has 40-80% DMF with 1-25% extended release polymer. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be 
Applicants argue that Dey does not teach the concept of extended release profile and one of ordinary skill in the art would not jump to the conclusion that the multiparticulate systems have better extended release profile. Applicants argue that Dey does not teach that the multiparticulate systems have superior extended release profiles than tablets of smaller size with superior in vivo extended release.  
Examiner respectfully submits that Eisenreich already teaches that the HPMC polymers provide the concept of extended release to tablet formulations. Examiner notes that tablets having smaller sizes having less superior extended release profiles is feature already recognized in the art. As demonstrated by Aleksovski et al., decreasing tablet sizes from 4mm to 2mm tends to provide a faster drug release due to increased surface to volume ratio and decreased diffusion pathway, see Mini Tablets as extended release systems. Thus, it is known that tablets of smaller sizes would be expected to release faster than tablets having larger sizes, see extended release mini-tablets section. Per Aleksovski it is suggested that the larger the tablet (i.e. 4mm versus 2mm) would be expected to have a more extended (i.e. longer) release profile than tablets of smaller sizes due to the smaller tablets having an in increase in surface area. Eisenreich further teaches that a skilled person in the art would not have difficulties in optimizing the length and width of tablet sizes and Dey provides further motivation for dosage formulations having minitablets in any size range from 1.5-4mm in size as these minitablets are superior than the monolithic forms taught by Nilsson.
Applicants argue that the unexpected property of the instant invention is not whether the claimed minitablets in a capsule have an extended release profile. Instead 
Examiner notes that the larger tablets at table 1 the 4mm in diameter had a slower release profile than micro tablets of 2mm in size. However, Examiner respectfully submits that the feature of having a better extended release profile for tablets of larger sizing (i.e. 4mm versus 2mm) appears to have been an expected feature to an ordinary skilled artisan. As demonstrated by Aleksovski et al., decreasing tablet sizes from 4mm to 2mm tends to provide a faster drug release due to increased surface to volume ratio and decreased diffusion pathway, see Mini Tablets as extended release systems. Thus, it is known that tablets of smaller sizes would be expected to release faster than tablets having larger sizes, see extended release mini-tablets section. 
Applicants argue that the tablet formulations of Eisenreich must have a defined minimum size for gastro retentive properties.  Applicants argue that Eisenreich teaches the minimum length and width of tablets must be at least 6mm. 
Examiner acknowledges that the preferred length and width of the tablet in Eisenreich is at leat 6mm, however, the tablet length and width is an adjustable parameter according to an ordinary skilled artisan as suggested by Eisenreich. Lukashev further provides capsules having dimethyl fumarate which contain minitablets within a range of 1-5mm and can be prepared in the form of sustained or controlled release with various rate controlling polymers, see paragraphs [0065]-[0066]. 
Applicants argue that nothing in paragraph [013] of Eisenreich teaches providing tablet sizes from 3.5-4.5mm and that these have a more desired in vivo extended 
Examiner does not dispute that Eisenreich does not teach tablet sizes from 3.5 to 4.5mm, however Eisenreich at paragraph [0013] does suggest that the tablet length and width are adjustable parameters. Furthermore, Lukashev further provides capsules having dimethyl fumarate which contain minitablets within a range of 1-5mm and can be prepared in the form of sustained or controlled release with various rate controlling polymers, see paragraphs [0065]-[0066] thus Lukashev rectifies the deficiency in Eisenreich in that the minitablets having dimethyl fumarate can be produced within the range of 1-5mm. With regards to the fact that the tablet sizes of 4mm are more desirable than the 2mm shown at Table 1, Examiner notes that smaller tablets would be expected to release faster than the larger diameter tablets, particularly in view of Aleksovski which discloses that this is due to increased surface area/volume ratio and reduced distance that the drug will diffuse. 
Applicants argue that nothing in Lukashev discloses that the tablets have a better release profile than micro tablets of smaller sizes. 
Examiner notes that Lukashev teaches that minitablets can be created to have any size within the range of 1-5mm and it is known that tablets of smaller sizes will release faster than tablets having larger sizes due to the increase in surface area. Aleksovski further teaches the better controlled release profile for tablets of larger sizes than ones having smaller sizes. 
Applicants note that the instant claims have been amended to require the presence of filler, lubricant and glidant with specified weight ranges in the tablet. 
Examiner respectfully submits that Table 1 is to a formulation having far greater amounts of HPMC and dimethyl fumarate. While the examiner agrees that the Applicant does not have to disclose every data point, the Examiner notes that the unexpected results must demonstrate an ascertainable trend. Here, one data point having far higher amounts of dimethyl fumarate and HPMC present is not sufficient to provide evidence that a trend may be ascertained. Furthermore, the evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Here, it is known (see Aleksovski) that smaller tablets would be expected to release faster than larger tablets, thus larger tablets have a  more extended release profile. 
Applicants argue that nothing in Nilsson demonstrates HPMC as a preferred rate controlling polymer and that absent hindsight a skilled artisan would not start from HPMC. 
Examiner notes that any of the rate controlling polymer of Nilsson are suitable for their use at controlling release. Though HPC is exemplified, HPMC is clearly taught as a suitable alternative to HPC. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred 
Applicants argue that having an average tablet size from 3.5-4.5 contradicts Eisencrich’s teachings. Dey teaches making tablets preferably from 0.05-2mm and the office has not shown any reason why a person would make a tablet size from 3.5-4.5mm. 
Examiner respectfully disagrees. Although tablets of 6mm are preferred and exemplified in Eisenreich, it is noted that Eisenreich does suggest that tablets can be created to be of any suitable size. Dey et al. tech multiparticulate formulations such as minitablets within capsules are taught to show better pharmacokinetic behavior than monolithic formulations given mini tablets when placed into capsules can provide a controlled release and can incorporate tablets of different sizes to achieve high drug loading with typical sizes being from 1.5-4mm in diameter, see introduction, conclusion and programmable oral drug absorption system sections. Applicants argue that Dey teaches preferably 0.05-2mm tablets, however Dey clearly teaches sizes from 1.5-4mm in diameter and it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).” The prior art reference does not have to exemplify the HPMC. An ordinary skilled artisan would have 
Applicants argue that Lukashev teaches that the preferred tablet sizes are from 1-3mm or even 2mm. The Office has not provide reason why an ordinary skilled artisan would select the claimed tablet size ranges. 
Examiner respectfully submits that Lukashev clearly teaches that minitablets can be made to have a size range from 1-5mm with dimethyl fumarate. Even though a preferred size may be 1-3 or even 2mm, it is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).” The prior art reference does not have to exemplify the HPMC. Applicants argue that the office provides no reason why an ordinary skilled artisan would select the size range as claimed, however it is known that adjusting the size of the minitablets would result in a slower release profile as the smaller the tablet the faster the release, see the teachings of Aleskovski. Thus an ordinary skilled artisan seeking a longer release of the active would have adjusted the size accordingly. Examiner respectfully submits that Lukashev was cited to further provide evidence of that capsules having dimethyl fumarate which contain minitablets within a range of 1-5mm can be prepared in the form of sustained or controlled release with various rate controlling polymers, see paragraphs 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Mon-Fri 10am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SARAH ALAWADI/Primary Examiner, Art Unit 1619